BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
STUART A. WEXLER
Trial Attorney, Tax Division
Stuart.A.Wexler@usdoj.gov
LEE F. LANGSTON
Trial Attorney, Tax Division
Lee.F.Langston@usdoj.gov
1000 SW Third Avenue, Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION


UNITED STATES OF AMERICA                              3:15-cr-00438-JO

               v.                                     MOTION FOR LEAVE TO FILE
                                                      EXHIBIT TO OPPOSITION TO
WINSTON SHROUT,                                       DEFENDANT’S MOTION TO REDUCE
                                                      SENTENCE UNDER SEAL
              Defendant.


       The United States of America, by and through Billy J. Williams, United States Attorney

for the District of Oregon, and Stuart A. Wexler and Lee F. Langston, Trial Attorneys, Tax

Division, respectfully moves the Court for leave to file Exhibit A to Government’s Opposition to

Defendant’s Motion to Reduce Sentence under seal because it contains personal and confidential

information that should not be filed in the public record.

Motion for Leave to File Under Seal                                                      Page 1
Dated: June 5, 2020                    Respectfully submitted,

                                       BILLY J. WILLIAMS
                                       United States Attorney


                                       /s/ Stuart A. Wexler__________
                                       STUART A. WEXLER
                                       LEE F. LANGSTON
                                       Trial Attorneys, Tax Division
                                       202-353-0036




 Motion for Leave to File Under Seal                                    Page 2
                                    CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on June 5, 2020, I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system, which will send notification of such filing to the attorney(s) of

record for the defendant.



                                            /s/ Stuart A. Wexler
                                            STUART A. WEXLER
                                            Trial Attorney, Tax Division




 Motion for Leave to File Under Seal                                                             Page 3
